   Case 1:20-cv-00356-MN Document 4 Filed 07/01/20 Page 1 of 1 PageID #: 22


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF DELAWARE

 ELAINE WANG,                                     )
                                                  )
                       Plaintiff,                 )
                                                  ) Case No. 1:20-cv-00356-MN
        v.                                        )
                                                  )
 FRONT YARD RESIDENTIAL                           )
 CORPORATION, ROCHELLE R. DOBBS,                  )
 LELAND ABRAMS, GEORGE G. ELLISON,                )
 MICHAEL A. ERUZIONE, LESLIE FOX,                 )
 WADE J. HENDERSON, LAZAR NIKOLIC,                )
 AND GEORGE WHITFIELD MCDOWELL,                   )
                                                  )
                       Defendants.                )

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) without prejudice. Defendants

have filed neither an answer nor a motion for summary judgment in the Action.

 Dated: July 1, 2020                               RIGRODSKY & LONG, P.A.

                                             By: /s/ Brian D. Long
                                                 Brian D. Long (#4347)
 OF COUNSEL:                                     Gina M. Serra (#5387)
                                                 300 Delaware Avenue, Suite 1220
 WOLF HALDENSTEIN ADLER                          Wilmington, DE 19801
 FREEMAN & HERZ LLP                              Telephone: (302) 295-5310
 Gloria Kui Melwani                              Facsimile: (302) 654-7530
 270 Madison Avenue                              Email: bdl@rl-legal.com
 New York, NY 10016                              Email: gms@rl-legal.com
 Telephone: (212) 545-4600
 Facsimile: (212) 686-0114                         Attorneys for Plaintiff
 Email: melwani@whafh.com
